Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 1 of 53 PageID #: 43




                         US 6,059,576 C1
                            HUAWEI
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 2 of 53 PageID #: 44

                             US 6,059,576 C1 vs. HUAWEI


US 6,059,576 C1
Assignee:
LOGANTREE LP

Earliest Priority:
Nov 21, 1997

Related Patents:
None




                                                                                               2
              Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 3 of 53 PageID #: 45
                                 US 6,059,576 C1 vs. HUAWEI

Claim 1
1. A portable, self-contained device for monitoring movement of body parts during physical activity, said device
comprising:
             a movement sensor capable of measuring data associated with unrestrained movement in any
direction and generating signals indicative of said movement;
             a power source;
             a microprocessor connected to said movement sensor and to said power source, said
microprocessor capable of receiving, interpreting, storing and responding to said movement data based on user-
defined operational parameters, detecting a first user-defined event based on the movement data and at least
one of the user-defined operational parameters regarding the movement data, and storing first event
information related to the detected first user-defined event along with first time stamp information reflecting a
time at which the movement data causing the first user-defined event occurred;
             at least one user input connected to said microprocessor for controlling the operation of said
device;
             a real-time clock connected to said microprocessor;
             memory for storing said movement data; and
             an output indicator connected to said microprocessor for signaling the occurrence of user-defined
events;
             wherein said movement sensor measures the angle and velocity of said movement.



                                                                                                              3
                   Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 4 of 53 PageID #: 46

                                        US 6,059,576 C1 vs. HUAWEI
             Claim (1)                                                                       Huawei Fit
A portable, self-contained device for   Non-limiting claim preamble.
monitoring movement of body parts                                                                                                  portable, self-
during physical activity, said device                                                                                              contained device for
comprising:                                                                                                                        monitoring movement
                                                                                                                                   of body parts during
                                                                                                                                   physical activity




                                              Source: Huawei Fit Quick Start Guide, 2016, p 10, see https://consumer.huawei.com/en/support/wearables/fit/




                                                Source: Huawei Fit User Guide, 2016, p 11, see https://consumer.huawei.com/en/support/wearables/fit/


                                                                                                                                                            4
                    Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 5 of 53 PageID #: 47

                                   US 6,059,576 C1 vs. HUAWEI
             Claim (1)                                                                Huawei Fit
a movement sensor capable of
measuring data associated with                                                                                                a movement sensor
unrestrained movement in any
direction and generating signals
indicative of said movement;
                                                          Source: https://www.smartwatchspecifications.com/Products/huawei-fit/




                                                     Source: https://www.wareable.com/fitness-trackers/huawei-fit-review


                                                                                                                             capable of measuring
                                     generating signals                                                                      data associated with
                                     indicative of said                                                                      unrestrained
                                     movement                                                                                movement in any
                                                                                                                             direction




                                                    Source: https://www.phonearena.com/reviews/Huawei-Fit-Review_id4270/page/2


                                                                                                                                                    5
                  Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 6 of 53 PageID #: 48

                               US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                              Huawei Fit
a power source;




                                                                                                                                 a power source




                                      Source: Huawei Fit User Guide, 2016, pp 2-3, see https://consumer.huawei.com/en/support/wearables/fit/




                                                                                                                                 a power source


                                                     Source: https://www.smartwatchspecifications.com/Products/huawei-fit//


                                                                                                                                                  6
                      Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 7 of 53 PageID #: 49

                                          US 6,059,576 C1 vs. HUAWEI

              Claim (1)                                                         Huawei Fit
a microprocessor connected to said
movement sensor and to said power
source, said microprocessor capable
of receiving, interpreting, storing and
responding to said movement data
based on user-defined operational
parameters,




                                                                                                                             a microprocessor
                                                                                                                             connected to said
                                                                                                                             power source,




                                                    Source: https://www.smartwatchspecifications.com/Products/huawei-fit//


                                                                                                                                                 7
                    Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 8 of 53 PageID #: 50

                                          US 6,059,576 C1 vs. HUAWEI

              Claim (1)                                                            Huawei Fit
a microprocessor connected to said
movement sensor and to said power                                                                                          a microprocessor
                                                                                                                           connected to said
source, said microprocessor capable
                                                                                                                           movement sensor,
of receiving, interpreting, storing and
responding to said movement data
based on user-defined operational
parameters,




                                                                                                                         said microprocessor
                                                                                                                         capable of receiving,
                                                                                                                         interpreting said
                                                                                                                         movement data




                                                   Source: https://www.wareable.com/fitness-trackers/huawei-fit-review


                                                                                                                                                 8
                    Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 9 of 53 PageID #: 51

                                          US 6,059,576 C1 vs. HUAWEI
              Claim (1)                                                                  Huawei Fit
a microprocessor connected to said
movement sensor and to said power
source, said microprocessor capable
of receiving, interpreting, storing and
responding to said movement data
based on user-defined operational
parameters,                                                                                                                     said
                                                                                                                                microprocessor
                                                                                                                                capable of storing
                                                                                                                                said movement
                                                                                                                                data




                                                  Source: Huawei Fit User Guide, 2016, p 180, see
                                               https://consumer.huawei.com/en/support/wearables/fit/

                                                                                                                                based on user-
                                                                                                                                defined
                                                                                                                                operational
                                                                                                                                parameters




                                                       Source: https://www.phonearena.com/reviews/Huawei-Fit-Review_id4270/page/2


                                                                                                                                                     9
                  Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 10 of 53 PageID #: 52

                                      US 6,059,576 C1 vs. HUAWEI
            Claim (1)                                                       Huawei Fit
a microprocessor connected to said
movement sensor and to said power                                                                   based on user-defined
source, said microprocessor capable                                                                 operational parameters
of receiving, interpreting, storing
and responding to said movement
data based on user-defined
operational parameters,




                                        Comment: Screenshot of the goals set for the Huawei Watch

                                                                                                                             10
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 11 of 53 PageID #: 53

                                       US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                         Huawei Fit
detecting a first user-defined event
based on the movement data and at
least one of the user-defined
operational parameters regarding
the movement data,




                                                                                                                   detecting a first
                                                                                                                   user-defined
                                                                                                                   event based on
                                                                                                                   the movement
                                                                                                                   data and at least
                                                                                                                   one of the user-
                                                                                                                   defined
                                                                                                                   operational
                                                                                                                   parameters
                                                                                                                   regarding the
                                                                                                                   movement data




                                         Comment: Screenshot of the Huawei Fit goal notification from video file
                                         20201208_161302.


                                                                                                                                11
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 12 of 53 PageID #: 54

                                       US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                         Huawei Fit
and storing first event information
related to the detected first user-                                                                                    storing first event
defined event along with first time                                                                                    information
stamp information reflecting a time
at which the movement data
causing the first user-defined event
occurred;




                                                                                                                       along with first
                                                                                       the movement data
                                                                                                                       time stamp
                                                                                                                       information




                                               Source: https://awesomeopensource.com/project/aricooperdavis/Huawei-TCX-Converter



                                                                                                                                             12
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 13 of 53 PageID #: 55

                                       US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                                Huawei Fit
at least one user input connected to
said microprocessor for controlling
the operation of said device;                                                                                                         at least one user
                                                                                                                                      input connected
                                                                                                                                      to said
                                                                                                                                      microprocessor
                                                                                                                                      for controlling
                                                                                                                                      the operation of
                                                                                                                                      said device;




                                            Source: Huawei Fit User Guide, 2016, p 7, see https://consumer.huawei.com/en/support/wearables/fit/


                                                                                                                                                    13
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 14 of 53 PageID #: 56

                                      US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                               Huawei Fit
a real-time clock connected to said
microprocessor;




                                                                                                                                  a real-time clock
                                                                                                                                  connected to said
                                              Source: Huawei Fit User Guide, 2016, p 180, see
                                                                                                                                  microprocessor
                                           https://consumer.huawei.com/en/support/wearables/fit/




                                          Source: Huawei Fit User Guide, 2016, p 30, see https://consumer.huawei.com/en/support/wearables/fit/


                                                                                                                                                 14
               Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 15 of 53 PageID #: 57

                                   US 6,059,576 C1 vs. HUAWEI

           Claim (1)                                                              Huawei Fit
memory for storing said movement
data; and



                                                                                                                                 memory for
                                                                                                                                 storing said
                                                                                                                                 movement data




                                                      Source: https://www.smartwatchspecifications.com/Products/huawei-fit/




                                                                                                                                memory for
                                                                                                                                storing said
                                                                                                                                movement data




                                       Source: Huawei Fit User Guide, 2016, p 11, see https://consumer.huawei.com/en/support/wearables/fit/


                                                                                                                                              15
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 16 of 53 PageID #: 58

                                    US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                              Huawei Fit
an output indicator connected to
said microprocessor for signaling
the occurrence of user-defined
events;




                                                                                                                                  an output
                                                                                                                                  indicator
                                                                                                                                  connected to said
                                                                                                                                  microprocessor
                                                                                                                                  for signaling the
                                                                                                                                  occurrence of
                                                                                                                                  user-defined
                                                                                                                                  events




                                        Source: Huawei Fit User Guide, 2016, p 11, see https://consumer.huawei.com/en/support/wearables/fit/


                                                                                                                                               16
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 17 of 53 PageID #: 59

                                     US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                               Huawei Fit
wherein said movement sensor
measures the angle and velocity of
said movement.




                                                   Source: https://www.wareable.com/fitness-trackers/huawei-fit-review


                                                                                                                                   said movement
                                                                                                                                   sensor measures
                                                                                                                                   the angle and
                                                                                                                                   velocity of said
                                                                                                                                   movement.




                                         Source: Huawei Fit User Guide, 2016, p 11, see https://consumer.huawei.com/en/support/wearables/fit/




                                                                                                                                                17
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 18 of 53 PageID #: 60

                               US 6,059,576 C1 vs. HUAWEI

           Claim (20)                                                            Huawei Fit
A method to monitor physical
movement of a body part
comprising the steps of:




                                                                                                                                A method to
                                    Source: Huawei Fit Quick Start Guide, 2016, p 10, see                                       monitor physical
                                    https://consumer.huawei.com/en/support/wearables/fit/                                       movement of a
                                                                                                                                body part .




                                      Source: Huawei Fit User Guide, 2016, p 11, see https://consumer.huawei.com/en/support/wearables/fit/


                                                                                                                                             18
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 19 of 53 PageID #: 61

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                                   Huawei Fit
attaching a portable, self-contained                                     attaching a portable,
movement measuring device to said                                        self-contained
body part for measuring                                                  movement measuring
unrestrained movement in any                                             device to said body part.
direction;




                                            Source: Huawei Fit User Guide, 2016, p 11, see
                                         https://consumer.huawei.com/en/support/wearables/fit
                                                                  /



                                                                                                                                for measuring
                                                                                                                                unrestrained
                                                                                                                                movement in
                                                                                                                                any direction;




                                                          Source: https://www.wareable.com/fitness-trackers/huawei-fit-review


                                                                                                                                            19
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 20 of 53 PageID #: 62

                                      US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                                  Huawei Fit
measuring data associated with said
physical movement;




                                                                                                              measuring data
                                        Source: https://www.wareable.com/fitness-trackers/huawei-fit-review
                                                                                                              associated with
                                                                                                              said physical
                                                                                                              movement;




                                                                                                                           20
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 21 of 53 PageID #: 63

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                      Huawei Fit
interpreting, using a microprocessor
included in the portable, self-
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]




                                                                                                                    using a microprocessor
                                                                                                                    included in the
                                                                                                                    portable, self-contained
                                                                                                                    movement measuring
                                                                                                                    device,




                                                 Source: https://www.smartwatchspecifications.com/Products/huawei-fit//


                                                                                                                                         21
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 22 of 53 PageID #: 64

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                                  Huawei Fit
interpreting, using a microprocessor
included in the portable, self-
contained movement measuring
device, said physical movement
data based on user-defined                                                                                                          interpreting,
                                                                                                                                    using a
operational parameters and a real-
                                                                                                                                    microprocessor
time clock; [and]                                                                                                                   included in the
                                                                                                                                    portable, self-
                                          Source: Huawei Fit Quick Start Guide, 2016, p 10, see
                                                                                                                                    contained
                                          https://consumer.huawei.com/en/support/wearables/fit/
                                                                                                                                    movement
                                                                                                                                    measuring
                                                                                                                                    device, said
                                                                                                                                    physical
                                                                                                                                    movement data




                                               Source: Huawei Fit User Guide, 2016, p 11, see
                                           https://consumer.huawei.com/en/support/wearables/fit/




                                                       Source: https://www.phonearena.com/reviews/Huawei-Fit-Review_id4270/page/2


                                                                                                                                                 22
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 23 of 53 PageID #: 65

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                        Huawei Fit
interpreting, using a microprocessor
included in the portable, self-                                                                      based on user-defined
                                                                                                     operational parameters
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]




                                         Comment: Screenshot of the goals set for the Huawei Watch

                                                                                                                         23
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 24 of 53 PageID #: 66

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                                Huawei Fit
interpreting, using a microprocessor
included in the portable, self-
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]




                                                                                                                                     and a real-time
                                               Source: Huawei Fit User Guide, 2016, p 180, see                                       clock; [and]
                                            https://consumer.huawei.com/en/support/wearables/fit/




                                           Source: Huawei Fit User Guide, 2016, p 30, see https://consumer.huawei.com/en/support/wearables/fit/


                                                                                                                                                   24
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 25 of 53 PageID #: 67

                               US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                            Huawei Fit
storing said data in memory;




                                                                                                                               storing said data
                                                                                                                               in memory;

                                                                                                                               .




                                                       Source: https://www.smartwatchspecifications.com/Products/huawei-fit/




                                                                                                                               storing said data
                                                                                                                               in memory;
                                     Source: Huawei Fit Quick Start Guide, 2016, p 10, see
                                     https://consumer.huawei.com/en/support/wearables/fit/                                     .




                                                                                                                                             25
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 26 of 53 PageID #: 68

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                         Huawei Fit
detecting, using the microprocessor,
a first user-defined event based on
the movement data and at least one
of the user-defined operational                                                                                    detecting, using
parameters regarding the movement                                                                                  the
data; and                                                                                                          microprocessor,
                                                                                                                   a first user-
                                                                                                                   defined event
                                                                                                                   based on the
                                                                                                                   movement data
                                                                                                                   and at least one
                                                                                                                   of the user-
                                                                                                                   defined
                                                                                                                   operational
                                                                                                                   parameters
                                                                                                                   regarding the
                                                                                                                   movement data;
                                                                                                                   and




                                         Comment: Screenshot of the Huawei Fit goal notification from video file
                                         20201208_161302.


                                                                                                                                 26
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 27 of 53 PageID #: 69

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                         Huawei Fit
storing, in said memory, first event
information related to the detected                                                                                      storing, in said
                                                                                                                         memory, first event
first user-defined event along with
                                                                                                                         information.
first time stamp information
reflecting a time at which the
movement data causing the first
user-defined event occurred.




                                                                                                                       along with first
                                                                                       the movement data
                                                                                                                       time stamp
                                                                                                                       information




                                               Source: https://awesomeopensource.com/project/aricooperdavis/Huawei-TCX-Converter



                                                                                                                                          27
                  Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 28 of 53 PageID #: 70

                                       US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                                 Huawei Watch 2
A portable, self-contained device       Non-limiting claim preamble.
for monitoring movement of body
parts during physical activity, said
device comprising:
                                                                                                                         portable, self-
                                                                                                                         contained device for
                                                                                                                         monitoring movement
                                                                                                                         of body parts during
                                                                                                                         physical activity




                                          Source: Huawei Watch 2 User Guide, 2019, p29, see https://consumer.huawei.com/us/support/wearables/watch2/




                                          Source: Huawei Watch 2 Quick Start Guide, 2019, p6, see https://consumer.huawei.com/us/support/wearables/watch2


                                                                                                                                                            28
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 29 of 53 PageID #: 71

                                   US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                            Huawei Watch 2
a movement sensor capable of
measuring data associated with
unrestrained movement in any
direction and generating signals
indicative of said movement;

                                                                                                                              capable of measuring
                                                                                                                              data associated with
                                                                                                                              unrestrained
                                                                                                                              movement in any
                                                                                                                              direction
                                                                                     a movement sensor




                                                                  Source: https://www.t3.com/us/reviews/huawei-watch-2



                                                                                                                                  generating signals
                                                                                                                                  indicative of said
                                                                                                                                  movement




                                     Source: Huawei Watch 2 Quick Start Guide, 2019, p6, see https://consumer.huawei.com/us/support/wearables/watch2


                                                                                                                                                       29
                  Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 30 of 53 PageID #: 72

                               US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                           Huawei Watch 2
a power source;




                                                                                                                                 a power source




                                   Source: Huawei Watch 2 User Guide, 2019, p2, see https://consumer.huawei.com/us/support/wearables/watch2/




                                                                      a power source




                                                                Source: https://www.t3.com/us/reviews/huawei-watch-2


                                                                                                                                                  30
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 31 of 53 PageID #: 73

                                      US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                       Huawei Watch 2
a microprocessor connected to said
movement sensor and to said power
source, said microprocessor capable
of receiving, interpreting, storing
and responding to said movement
data based on user-defined
operational parameters,



                                                                                                                             a microprocessor
                                                                                                                             connected to




                                                                                                      a microprocessor
                                                                                                      connected to said
                                                                                                      power source,




                                              Source: https://tweakers.net/reviews/5399/huawei-watch-2-tussen-sport-en-stijl.html


                                                                                                                                                31
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 32 of 53 PageID #: 74

                                      US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                       Huawei Watch 2
a microprocessor connected to said
movement sensor and to said power
source, said microprocessor capable
of receiving, interpreting, storing
and responding to said movement
data based on user-defined
operational parameters,                                                                                                   a microprocessor
                                                                                                                          connected to said
                                                                                                                          movement sensor,




                                              Source: https://tweakers.net/reviews/5399/huawei-watch-2-tussen-sport-en-stijl.html


                                                                                                                                              32
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 33 of 53 PageID #: 75

                                      US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                             Huawei Watch 2
a microprocessor connected to said
movement sensor and to said power
source, said microprocessor capable
of receiving, interpreting, storing
and responding to said movement                                                                           a microprocessor
data based on user-defined                                                                                connected to
operational parameters,




                                                                                                          a microprocessor
                                                                                                          connected to said
                                                                                                          power source,




                                                                                                           a microprocessor
                                                                                                           connected to said
                                                                                                           movement sensor,



                                                   Source: https://www.t3.com/us/reviews/huawei-watch-2


                                                                                                                               33
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 34 of 53 PageID #: 76

                                      US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                               Huawei Watch 2
a microprocessor connected to said
movement sensor and to said power
source, said microprocessor capable                                                                                             said microprocessor
of receiving, interpreting, storing                                                                                             capable of receiving,
and responding to said movement                                                                                                 interpreting, storing
data based on user-defined                                                                                                      said movement data
operational parameters,




                                                                                                                               based on user-defined
                                                                                                                               operational parameters




                                                                                                                               said microprocessor
                                                                                                                               capable of storing
                                                                                                                               said movement data




                                        Source: Huawei Watch 2 User Guide, 2019, p29, see https://consumer.huawei.com/us/support/wearables/watch2/


                                                                                                                                                        34
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 35 of 53 PageID #: 77

                                      US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                     Huawei Watch 2
a microprocessor connected to said
movement sensor and to said power                                                                   based on user-defined
                                                                                                    operational parameters
source, said microprocessor capable
of receiving, interpreting, storing
and responding to said movement
data based on user-defined
operational parameters,




                                        Comment: Screenshot of the goals set for the Huawei Watch

                                                                                                                             35
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 36 of 53 PageID #: 78

                                       US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                    Huawei Watch 2
detecting a first user-defined event
based on the movement data and at
                                                                                                                detecting a first
least one of the user-defined                                                                                   user-defined
operational parameters regarding                                                                                event based on
the movement data,                                                                                              the movement
                                                                                                                data and at least
                                                                                                                one of the user-
                                                                                                                defined
                                                                                                                operational
                                                                                                                parameters
                                                                                                                regarding the
                                                                                                                movement data




                                         Comment: Photo of the Huawei Watch 2 goal notification (20201203_151056).


                                                                                                                             36
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 37 of 53 PageID #: 79

                                       US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                      Huawei Watch 2
and storing first event information
related to the detected first user-                                                                                    storing first event
defined event along with first time                                                                                    information
stamp information reflecting a time
at which the movement data
causing the first user-defined event
occurred;




                                                                                                                       along with first
                                                                                       the movement data
                                                                                                                       time stamp
                                                                                                                       information




                                               Source: https://awesomeopensource.com/project/aricooperdavis/Huawei-TCX-Converter



                                                                                                                                             37
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 38 of 53 PageID #: 80

                                       US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                                Huawei Watch 2
at least one user input connected to
said microprocessor for controlling
the operation of said device;




                                                                                                       at least one user
                                                                                                       input connected
                                                                                                       to said
                                                                                                       microprocessor
                                                                                                       for controlling
                                                                                                       the operation of
                                                                                                       said device;




                                         Source: Huawei Watch 2 User Guide, 2019, pp 13-14, see
                                         https://consumer.huawei.com/us/support/wearables/watch2/

                                                                                                                     38
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 39 of 53 PageID #: 81

                                      US 6,059,576 C1 vs. HUAWEI

             Claim (1)                                                               Huawei Watch 2
a real-time clock connected to said
microprocessor;




                                                                                                      a real-time clock
                                                                                                      connected to said
                                                                                                      microprocessor




                                        Source: Huawei Watch 2 User Guide, 2019, pp 29-31, see
                                        https://consumer.huawei.com/us/support/wearables/watch2/

                                                                                                                    39
               Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 40 of 53 PageID #: 82

                                   US 6,059,576 C1 vs. HUAWEI

           Claim (1)                                                            Huawei Watch 2
memory for storing said movement
data; and



                                                                                                                                 memory for
                                                                                                                                 storing said
                                                                                                                                 movement data




                                                                Source: https://www.t3.com/us/reviews/huawei-watch-2            memory for
                                                                                                                                storing said
                                                                                                                                movement data




                                      Source: Huawei Watch 2 User Guide, 2019, p29, see https://consumer.huawei.com/us/support/wearables/watch2/


                                                                                                                                                   40
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 41 of 53 PageID #: 83

                                    US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                              Huawei Watch 2
an output indicator connected to
said microprocessor for signaling
the occurrence of user-defined
events;




                                                                                                                                 an output
                                                                                                                                 indicator
                                                                                                                                 connected to said
                                                                                                                                 microprocessor
                                                                                                                                 for signaling the
                                                                                                                                 occurrence of
                                                                                                                                 user-defined
                                                                                                                                 events




                                      Source: Huawei Watch 2 User Guide, 2019, pp 29-30, see https://consumer.huawei.com/us/support/wearables/watch2/


                                                                                                                                                  41
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 42 of 53 PageID #: 84

                                     US 6,059,576 C1 vs. HUAWEI

            Claim (1)                                                             Huawei Watch 2
wherein said movement sensor
measures the angle and velocity of
said movement.

                                                                                                                                   said movement
                                                                                                                                   sensor measures
                                                                                                                                   the angle and
                                                                                                                                   velocity of said
                                                                                                                                   movement.




                                                                  Source: https://www.t3.com/us/reviews/huawei-watch-2

                                                                                                                                    said movement
                                                                                                                                    sensor measures
                                                                                                                                    the angle and
                                                                                                                                    velocity of said
                                                                                                                                    movement.




                                        Source: Huawei Watch 2 User Guide, 2019, p29, see https://consumer.huawei.com/us/support/wearables/watch2/


                                                                                                                                                     42
                Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 43 of 53 PageID #: 85

                               US 6,059,576 C1 vs. HUAWEI

           Claim (20)                                                         Huawei Watch 2
A method to monitor physical
movement of a body part
comprising the steps of:




                                       Source: Huawei Watch 2 User Guide, 2019, p29, see
                                       https://consumer.huawei.com/us/support/wearables/watch2/




                                                                                                                                A method to
                                                                                                                                monitor physical
                                                                                                                                movement of a
                                                                                                                                body part .




                                 Source: Huawei Watch 2 Quick Start Guide, 2019, p6, see https://consumer.huawei.com/us/support/wearables/watch2


                                                                                                                                              43
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 44 of 53 PageID #: 86

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                              Huawei Watch 2
attaching a portable, self-contained
movement measuring device to said
                                                                 attaching a portable, self-contained
body part for measuring
                                                                 movement measuring device to
unrestrained movement in any                                     said body part.
direction;




                                              Source: Huawei Watch 2 User Guide, 2019, p29, see
                                          https://consumer.huawei.com/us/support/wearables/watch2/




                                                                                                                              for measuring
                                                                                                                              unrestrained
                                                                                                                              movement in
                                                                                                                              any direction;




                                                                    Source: Huawei Watch 2 Quick Start Guide, 2019, p6, see
                                                                    https://consumer.huawei.com/us/support/wearables/watch2

                                                                                                                                          44
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 45 of 53 PageID #: 87

                                      US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                              Huawei Watch 2
measuring data associated with said
physical movement;




                                                                                                               measuring data
                                                                                                               associated with
                                                                                                               said physical
                                                                                                               movement;




                                                     Source: Huawei Watch 2 Quick Start Guide, 2019, p6, see
                                                     https://consumer.huawei.com/us/support/wearables/watch2




                                                                                                                            45
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 46 of 53 PageID #: 88

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                             Huawei Watch 2
interpreting, using a microprocessor
included in the portable, self-
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]

                                                                                                           using a microprocessor
                                                                                                           included in the portable,
                                                                                                           self-contained movement
                                                                                                           measuring device,




                                                    Source: https://www.t3.com/us/reviews/huawei-watch-2




                                                                                                                                   46
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 47 of 53 PageID #: 89

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                       Huawei Watch 2
interpreting, using a microprocessor
included in the portable, self-
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]




                                                                                                               using a microprocessor included
                                                                                                               in the portable, self-contained
                                                                                                               movement measuring device,




                                               Source: https://tweakers.net/reviews/5399/huawei-watch-2-tussen-sport-en-stijl.html


                                                                                                                                            47
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 48 of 53 PageID #: 90

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                               Huawei Watch 2
interpreting, using a microprocessor
included in the portable, self-
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]


                                                                                                                            interpreting, using a
                                            Source: Huawei Watch 2 Quick Start Guide, 2019, p6, see                         microprocessor included in
                                            https://consumer.huawei.com/us/support/wearables/watch2
                                                                                                                            the portable, self-contained
                                                                                                                            movement measuring
                                                                                                                            device, said physical
                                                                                                                            movement data




                                         Source: Huawei Watch 2 User Guide, 2019, p29, see https://consumer.huawei.com/us/support/wearables/watch2/


                                                                                                                                                      48
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 49 of 53 PageID #: 91

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                     Huawei Watch 2
interpreting, using a microprocessor
included in the portable, self-                                                                      based on user-defined
                                                                                                     operational parameters
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]




                                         Comment: Screenshot of the goals set for the Huawei Watch

                                                                                                                         49
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 50 of 53 PageID #: 92

                                       US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                                Huawei Watch 2
interpreting, using a microprocessor
included in the portable, self-
contained movement measuring
device, said physical movement
data based on user-defined
operational parameters and a real-
time clock; [and]




                                                                                                       and a real-time
                                                                                                       clock; [and]




                                         Source: Huawei Watch 2 User Guide, 2019, pp 29-31, see
                                         https://consumer.huawei.com/us/support/wearables/watch2/

                                                                                                                     50
                 Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 51 of 53 PageID #: 93

                               US 6,059,576 C1 vs. HUAWEI

            Claim (20)                                                        Huawei Watch 2
storing said data in memory;




                                                                                                                               storing said data
                                                                                                                               in memory;

                                                                                                                               .




                                                              Source: https://www.t3.com/us/reviews/huawei-watch-2
                                                                                                                               storing said data
                                                                                                                               in memory;

                                                                                                                               .




                                    Source: Huawei Watch 2 User Guide, 2019, p29, see https://consumer.huawei.com/us/support/wearables/watch2/


                                                                                                                                                 51
                   Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 52 of 53 PageID #: 94

                                       US 6,059,576 C1 vs. HUAWEI
            Claim (20)                                                     Huawei Watch 2
detecting, using the microprocessor,
a first user-defined event based on
the movement data and at least one
of the user-defined operational
parameters regarding the movement                                                                               detecting, using
data; and                                                                                                       the
                                                                                                                microprocessor,
                                                                                                                a first user-
                                                                                                                defined event
                                                                                                                based on the
                                                                                                                movement data
                                                                                                                and at least one
                                                                                                                of the user-
                                                                                                                defined
                                                                                                                operational
                                                                                                                parameters
                                                                                                                regarding the
                                                                                                                movement data;
                                                                                                                and




                                         Comment: Photo of the Huawei Watch 2 goal notification (20201203_151056).

                                                                                                                              52
                   Case 6:21-cv-00119-JDK Document 1-4 Filed 03/25/21 Page 53 of 53 PageID #: 95

                                      US 6,059,576 C1 vs. HUAWEI
             Claim (20)                                                      Huawei Watch 2
storing, in said memory, first event
information related to the detected                                                                                     storing, in said
first user-defined event along with                                                                                     memory, first event
first time stamp information reflecting                                                                                 information.
a time at which the movement data
causing the first user-defined event
occurred.




                                                                                                                      along with first
                                                                                      the movement data
                                                                                                                      time stamp
                                                                                                                      information




                                              Source: https://awesomeopensource.com/project/aricooperdavis/Huawei-TCX-Converter



                                                                                                                                         53
